Citation Nr: 0029999	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-14 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for low back disability.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The appellant had active service from August 1998 to October 
1998, at which time he was given an uncharacterized 
discharge.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

In order to qualify for veterans' benefits, a former service 
member must demonstrate that he or she is a "veteran" 
within the meaning of the veterans' benefit statutes.  A 
"veteran" is defined by 38 U.S.C.A. § 101(2) (West 1991) as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  

The Board notes that the appellant's DD Form 214 states that 
the character of the his service is "uncharacterized" and 
that the reason for service separation was "entry level 
performance and conduct."  The Board recognizes that under 
the provisions of 38 C.F.R. § 3.12(k) uncharacterized 
administrative separations that are entry level separations 
will be considered to be under conditions other than 
dishonorable.  In this case, however, the claims file does 
not include the appellant's service personnel records or 
administrative records indicating the specific "performance 
and conduct" that were the basis for the entry level 
discharge.  There is no indication that the RO has attempted 
to obtain any such records, and this should be done, followed 
by a determination as to whether the appellant was discharged 
from service under conditions other than dishonorable.  

The appellant is seeking service connection for low back 
disability.  He asserts that he had a back injury in service 
and that he has continued to have back problems since then.  
Service medical records show treatment for back pain in 
September 1998 with mechanical low back pain as the 
assessment reported by the examiner.  Service medical records 
in the file do not include a service separation examination 
report.  The appellant filed his service connection claim in 
October 1998, within days after separation from service.  

The RO denied the appellant's claim on the basis that it is 
not well grounded.  During the pendency of the appellant's 
appeal but after the case was forwarded to the Board, the 
Veterans Claims Assistance of Act of 2000, P. L. No. 106-475 
(Nov. 9, 2000), became effective.  This liberalizing law is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should attempt to obtain the 
appellant's complete service medical 
records, to include the report of service 
separation medical examination, if such 
an examination was conducted, along with 
complete service personnel and 
administrative files.  In particular, the 
RO should attempt to assemble all 
documentary evidence concerning the facts 
and circumstances surrounding the 
appellant's separation from military 
service in October 1998. 

2.  The RO should undertake all further 
actions required to comply with the 
notification and duty to assist 
requirements of P. L. No. 106-475. 

3.  Then, the RO should make a specific 
determination as to whether the 
appellant's discharge from military 
service was under conditions which bar 
the payment of VA benefits and should 
readjudicate the claim for service 
connection for low back disability.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction or if a timely notice of 
disagreement is received with respect to any other matter, 
the RO should issue a supplemental statement of the case and 
inform the appellant of the requirements to perfect an appeal 
with respect to any new issue addressed in the supplemental 
statement of the case.  She should then be afforded an 
appropriate opportunity to respond.  Thereafter, the case 
should be returned to the Board, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



